DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of election of group I with further election of identifying the subject for treatment (Claims 13-14) and species, therapeutic agent pKal inhibitor including Lanadelumab (claims 15-16), AND IL-1F6 (table 1), HSP60, 14-3-3 zeta/Delta, MAPK14, or eIF-5A-1 (claim 6(i)-6(iv), in the reply filed on 5/24/2022 is acknowledged.  The traversal is on the ground(s) that reference WO2015/061183 provided in the restriction only disclosed measurement for pKal, does not disclose any other makers listed in table 1.  This is not found persuasive because the reference (WO’183, thereafter) teaches pKal (prekallikrein) protein in HAE disease conditions, pKal protein is listed in table 1 (page 12, raw 3).  WO’183 also teaches complexes of the pKal protein with others, such as α2M-pKal and C1INH-pKal etc., that are considered as a biomarker set recited in claim 1. The base claim 1 only requires “at lase one protein selected from table 1” (bridging line 4-5), wherein pKal is the protein in table 1 in this case.  For this reason, the requirement is still deemed proper and is therefore made FINAL.
Claims 5, 7-9, 17, 19, and 23 have been canceled.
Claims 1-4, 6, 10-16, 18, 20-22, and 24-27 are pending.
Claims 18, 20-22, and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (claims 21-22 and 24-27) and species (claims 18 and 20), there being no allowable generic or linking claim. 
Claims 1-4, 6, and 10-16, drawn to a method for analyzing sample, comprising providing a biological sample in a subject associated with contact activation system including HAE and measuring a set of biomarkers in the biological sample (elect IL-1F6, HSP60 etc), under examination with merits.

	Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 5/31/2019 and 9/8/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Section 706.03(a) of the M.P.E.P states that a scientific principle, divorced from any tangible structure, can be rejected as not within the statutory classes. O 'Reilly v. Morse, 56 U.S. (15 How.) 62 (1854).  A process that consists solely of the manipulation of an abstract idea is not concrete or tangible. See In re Warmerdam, 33 F.3d 1354, 1360, 31 USPQ2d 1754, 1759 (Fed.Cir. 1994). See also Schrader, 22 F.3d at 295,30 USPQ2d at 1459.
MPEP (2106) states "For such subject matter to be statutory, the claimed process must be limited to a practical application of the abstract idea or mathematical algorithm in the technological arts. See Alappat, 33 F.3d at 1543, 31USPQ2d at 1556 57 (quoting Diamond v. Diehr, 450 U.S. at 192, 209 USPQ at 10). See also Alappat 33 F.3d at 1569, 31 USPQ2d at 1578 79 (Newman, J., concurring) ("unpatentability of the principle does not defeat patentability of its practical applications") (citing O 'Reilly v. Morse, 56 U.S. (15 How.) at 114 19). A claim is limited to a practical application when the method, as claimed, produces a concrete, tangible and useful result; i.e., the method recites a step or act of producing something that is concrete, tangible and useful. See AT &T, 172 F.3d at 1358, 50 USPQ2d at 1452. Likewise, a machine claim is statutory when the machine, as claimed, produces a concrete, tangible and useful result (as in State Street, 149 F.3d at 1373, 47 USPQ2d at 1601) and/or when a specific machine is being claimed (as in Alappat, 33 F.3d at 1544, 31 USPQ2d at 1557 (in banc)."  The instant method claims recite scoring the expression that is an abstract result, a mental step requiring only the comparison of staining values.  The claims do not dictate a final active method step directed to a practical application of the process, and therefore do not meet the requirements of 35 U.S.C. 101.
  
A method for analyzing a sample, comprising: (i) providing a biological sample obtained from a subject having, suspected of having, or being at risk for a disease associated with the contact activation system; and (ii) measuring the level of a biomarker set, which comprises at least one protein selected from Table 1,
wherein the disease associated with the contact activation system is hereditary angioedema (HAE),
wherein the method further comprises identifying the subject as a patient having the disease associated with the contact system, if the level of the biomarker set of the subject deviates from the level of the same biomarker set of a control subject and 
wherein the method further comprises administering to the subject an effective amount of a therapeutic agent for treating the disease, if the subject is identified as having the disease.

The claimed invention directs to a method of correlating the levels of biomarkers listed in table 1 to a contact activation system disorder including hereditaroy angioedema (HAE) that is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application.
The combination of steps recited in the claims taken as a whole, including the steps of providing a biological sample, measuring and identifying the levels of a biomarker set in table 1 as compared to control subject (claims 1 and 13) are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? 
Answer to step 1: Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims recite n natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. 
Answer to Step 2A: Yes, claim 1 is directed toward a judicial exception.
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer to step 2B: No.
The step of administrating to the subject a therapeutic agent for treating the disease alone does not add some significant more to the judicial exception.  The judicial exception present in claim 1 is similar to the type identified by the Courts as an abstract idea/natural phenomenon (correlation) akin to at least the following Federal Circuit cases and USPTO 101 Eligibility Examples: Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)) and
               HYPERLINK "http://scholar.google.com/scholar_case?case=7186906258301347902&q=In+re+Grams&hl=en&as_sdt=400003"In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (cited by Mayo, Id.)
USPTO 101 Subject Matter Eligibility Examples: Life Sciences; May 4, 2016, Example 29, ‘Diagnosing and Treating Julitis'; see specifically, claim 2.

Accordingly, the applicant’s invention is directed to a method of identifying a contact activation disease in a subject based on the expression of biomarkers in a biological sample from the subject, which is not patentable subject matter under current guidance of USPTO.
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 and update guidance Jan, 2019 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Improper Markush grouping

Claims 1-4, 6, and 10-16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of proteins listed in table 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity AND a common use for the following reasons: 
each of the protein biomarkers listed in table 1, or claim 6, has unique structure and function which is not shared by other sequences. each of the listed proteins in claim 1 and claim 6 does not have common feature in structure and function with others in the list.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, and 10-16 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	The Claims are rejected as being vague and indefinite because base claims 1-2 are reliant upon a Table within the specification. The M.P.E.P. (2173.05(s)) states.
	Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). 

	 It is not clear which proteins listed in table 1 are used for detecting and identifying for association with HAE condition in order for treatment.  The claims render the dependent claims indefinite.  Amendment is requested. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description rejection: identifying and treating all or any contact activation system disorders

Claims 1-3, 6, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method for analyzing a sample, comprising: (i) providing a biological sample obtained from a subject having, suspected of having, or being at risk for a disease associated with the contact activation system; and (ii) measuring the level of a biomarker set, which comprises at least one protein selected from Table 1,
wherein the method further comprises identifying the subject as a patient having the disease associated with the contact system, if the level of the biomarker set of the subject deviates from the level of the same biomarker set of a control subject and 
wherein the method further comprises administering to the subject an effective amount of a therapeutic agent for treating the disease, if the subject is identified as having the disease.


The specification first teach that plasma contact activation system is a pro-inflammatory and procoagulant system disorder involved in a group of plasms proteases (page 1).  The specification, on page 17, lists over 50 diseases associated with the contact activation system.  The specification specifically teaches one contact activation system disorder, Hereditary angioedema (HAE), which is kallikrein and bradykinin-mediated disorders (bridging page 17-18) and teaches the biomarkers detected in the plasma/blood from the HAE patients (bridging page 17-18, example 1 and table 1). The specification then contemplates that the levels of the protein biomarkers detected in samples from the HAE patients can be used as biomarkers for diagnosing diseases that are associated with contact activation system and treatment (page 23+).
However, the specification does not teach that the biomarkers in table 1 are in the plasma/blood from all the contact activation associated diseases listed in pate 17 other than HAE.
Thus, the specification is insufficient to provide proper description for the instant claims as there is no correlation between the protein biomarkers to the listed diseases. The specification does not provide evidence showing the pKal inhibitor listed in claim 15-16 could be used for treating other contact activation associated disease other than HAE.
The specification does not disclose distinguishing and identifying features of biomarkers presented in the genus of disorder associated with contact activation system, so that the skilled artisan could not immediately envision, or recognize which biomarkers associates and could be used for identifying which disorder. Thus, one skilled in the art would not consider that the applicant is in possession of the claimed method of identifying any or all contact activation associated disorder based on the markers detected in the plasma of HAE patient at the time of filling the instant application. 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed contact activation associated disease correlating with the biomarkers listed in table 1. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of contact activation associated disorder could be identified by the biomarker in the listed.  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed method of detecting genus of contact activation associated disorder based on the teaching of the HAE and associated biomarkers.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision correlation between the biomarkers listed in table 1 and genus of contact activation associated disorders and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the claimed method does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sexon et al (WO2015061183, published April 2015).
Sexon et al disclose a method comprising analyzing plasma sample from human and measuring the levels of two biomarkers including pKal-α2M or pKal-Cl-INH-complex (bridging page 4-5, 14-15 figures), wherein pKal is listed in table 1, page 12, row 3.  Sexon et al identify human having disease associated with contact system such as HAE when the levels of those two markers are detected as compared to the reference levels (page 9., line 12+).  Sexon et al disclose a method of selecting and treating the patient with a kallikrein inhibitor including DX-2930 (generic name: Lanadelumab) or DX-88 (generic name: Ecallantide, page 6, figures 16, 34 etc). Sexon et al further disclose the plasma samples collected with protease inhibitor cocktail and using immunoblotting assay such as western blot assay (page 60, line 21+).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1.	Claims 1, 2, 3-4, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al (WO2015061183, published April 2015) in view of Farkas et al (Clinic Rev Allerg Immunol 51: 140-151, May 2016, IDS filed on 5/31/2019, NPL, item 3).
The protein biomarkers listed in table 1 are examined to C4, thrombin, VEGF, IL-17 etc., listed in table 1.
The teachings of Sexton on the biomarker detection for identifying hereditary angioedema (HAE) and treatment are set forth above.
Sexton et al do not teach additional markers listed in table 1.
Farkas et al teach more biomarkers listed in table 1 detected in HAE condition, wherein the markers include C4, thrombin, VEGF, IL-17 etc. (table 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to detect more than one marker in HAE condition with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to with reasonable expectation of success to apply the teaching of Farkas to the teachings of Sexton et al in order to increase the accuracy of the identification for treatment of HAE because Sexton et al have already shown a method of identifying HAE with one biomarker pKal and Karkas et al have shown more protein marker in the HAE patient’s plasma. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
2.	Claims 1, 2, 3-4, 6, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al (WO2015061183, published April 2015) in view of Coelho et al (Frontiers in Immunology 2:1-7, published Jan 2012).
In this rejection, the disease associated with the contact activation system is given the broad interpretation as described in the instant specification (page 17), includes inflammatory, diabetic, autoimmune disease etc (page 17).
The biomarker in claim 6 is examined to the extent to HSP60.
The teachings of Sexton on the biomarker detection for identifying hereditary angioedema (HAE) and treatment are set forth above.
Sexton et al do not teach additional markers listed in table 1.
Coelho et al teach that HSP60 and its peptide modulate inflammation and displays inflammatory actions and HSP60 protein self is found in the sera or blood from the subject with autoimmune and inflammatory diseases including type 1 diabetes, rheumatoid arthritis, inflammatory bowel disease etc. (page 2, left col). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to detect more than one biomarker in contact activation system with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to with reasonable expectation of success to apply the teaching of Coelho to the teachings of Sexton in order to increase the accuracy of the identification of a disease associated with contact activation system and for treatment of the disease because Sexton et al have already shown a method of identifying HAE as one disease in contact activation system with the biomarker pKal and Coelho has shown that HSP60 is another marker presented in the broad spectrum diseases associated with contact activation system. One skilled in the art would have been with reasonable expectation to perform the immune assay with the sample from Sexton or from the patients with those diseases to detect the presence of HSP60.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/           Primary Examiner, Art Unit 1642